Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species D, and original claims 94 and 97 in the reply filed on November 9, 2022 is acknowledged.

Claim 115 is objected to because of the following informalities:  In line 1, “wherein container has” is ungrammatical. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 118 is finally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The phrase “the collar includes at a pair of slots and a detent between the slots”  is indefinite in its meaning, as such is ungrammatical and incoherent. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 94, 110-114, 116-117 and 119 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitz III (9,277,966). Claim 94, 110-114 and 116-119 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanghoej (7,766,163). Each discloses a medical device package comprising a container (10; 1; respectively) having an open end (at 18; at 7) for receiving a medical device, the open end defining an outer contour, a cap (40; 2) engageable with the open end of the container and movable between an open position (not shown, but with the cap removed from the container; Figure 1a), wherein access is provided to the open end of the container, and a closed position (Figure 3A;  Figure 1b), wherein the cap prevents access to the open end of the container, the cap having an outer contour which matches the outer contour of the container to provide a continuous outer surface of the package at the junction (see Figure 3A; see Figures 2 and 6) of the cap and container when the cap is in the closed position, wherein the container includes a tubular wall (12; 3) that flares outwardly at a neck portion (at 14; at 14) of the container. 
As to claim 110, each discloses the neck portion of the container having a cylindrical cross section. 
As to claim 111, each discloses the neck portion of the container has an increased diameter compared to the rest of the container.
As to claim 112, each discloses a collar (top of 14 that engages 40; above 14) which terminates at the open end of the container.
As to claim 113, each discloses a top of the neck portion (at 14; at 14) joined to the collar.
As to claims 114, 116 and 117, each discloses a free edge of the collar (top of 14 that engages 40; a portion above 14) defines a shoulder with at least one sloping portion, or a top land (upper free end of 14; at portion including 8 or portion facing lower free end of 2). 
As to claim 118, Tanghoej discloses the collar (above 14) includes a pair of slots and a detent between the slots (defined by threads 8). 
As to claim 119, each discloses the cap includes a bottom land (lower portion of 40 engaging 14; at bottom free end of 2) that mates with the top land (upper free end of 14; at portion including 8 or portion facing lower free end of 2) when the package is in the closed position. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 97 is finally rejected under 35 U.S.C. 103 as being unpatentable over either one of Seitz III and Tanghoej in view of Lampl (D139,383). Murphy et al. and Swenson et al. do not disclose a hinge connected between the container and the cap. However, Lampl discloses a hinge connected between a container and a cap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of either one of Seitz III and Tanghoej with a hinge in the manner of Lampl as claimed, as such a modification would predictably provide ease of closure of the package and maintenance of the cap with the container. 

Claims 109 and 115 are finally rejected under 35 U.S.C. 103 as being unpatentable over either one of Seitz III and Tanghoej. As to claim 109, the particular shape of the container of a rectangular or circular tube would be a matter of design choice depending on the content or aesthetic desire. As to claim 115, the particular shape of the container of a plurality of sides with each side having a slight curvature would be a matter of design choice depending on the content or aesthetic desire. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47. 

Applicant’s arguments with respect to claims 94, 97 and 109-119 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly referenced prior art anticipates or renders obvious the now claimed subject matter. 

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
10.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                            
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG